Lumpkin, Presiding Justice.
An action was brought by Brinson and others against Hicks for the recovery of a^ small strip of land in the shape of a parallelogram, alleged to have a front of two feet on Broad street in the village of Harrisburg, and running back, of even width, 161 feet. The jury found for the plaintiffs a parcel of land in the shape of a triangle; which they *596undertook to designate by a diagram accompanied by a written description. We have studied this verdict as closely and as carefully as we possibly can, and find ourselves un- ■ able to determine what it means; and we do not believe it' capable of. an intelligible interpretation. Tire language • used in the written part of the verdict is totally inapplicable to the symbolic characters used to designate the three angles ■ of the triangle, as shown upon the diagram. In short, it is-impossible, taking the verdict as a whole, to ascertain what land it covered, or to locate the same with any degree of' certainty. The court, however, issued a writ of possession,, the description of the land therein referred to being the same as that employed in the verdict. The sheriff proceeded to execute this writ, evidently supposing ‘that he could locate the land into the possession of which the plaintiffs were to be placed. In attempting to discharge what he-conceived to be his duty in the premises, he was about to tear down and remove from a small triangle the base and’ superstructure of a portion of a brick wall which constituted’ a part of a building which, except as to so much thereof as-rested upon the small triangle in question, undoubtedly belonged to Hicks, the defendant in the action of ejectment. The latter thereupon filed an equitable petition to restrain, the sheriff from so doing, and it appeared conclusively at-the hearing that if the sheriff had carried his intention into • effect, the building would have been either totally destroyed, or most materially damaged.
We think the writ of possession ought not to have been issued at all. The verdict upon which it was founded was too vague, uncertain and indefinite, to authorize any proceedings thereon. “Every such verdict should describe the premises awarded by it with sueh particularity that, after judgment has been entered upon it, the sheriff may be enabled to deliver up the possession to the plaintiff.” Y Enc. of PL & Pr., p. 34Y. This vitally essential requirement of law having been entirely ignored by the jury rendering the - *597verdict in question, it can be treated as no more than a mere nullity.
We think this was clearly a case for an injunction, and that the court below erred in not granting the prayer for ,the same.

Judgment mversed.


All the Justiees concurring.